Citation Nr: 1511185	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as a result of asbestos and chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case the Veteran asserts he has a respiratory disorder due to asbestos or chemical exposure in service.  

In general, VA recognizes that asbestos was used extensively in military ship construction during World War II and that exposure can occur in occupations involving the servicing of friction products, such as clutch facings and brake linings.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9.  VA also recognizes that the latent period for asbestos-related disease ranges from 10 to 45 years or more; and that disease-causing exposure to asbestos may be brief and/or indirect.  Id.

In the present case, the RO determined that the Veteran's allegations of in-service exposure to asbestos appear plausible, inasmuch as his service records clearly show that he traveled aboard the USS Wasp, a World War II-era vessel, during service.

The Veteran underwent a VA examination in July 2010 which found the Veteran did not meet the diagnostic criteria for a diagnosis of asbestosis, but that his x-rays showed exposure to asbestos.  The Veteran submitted a March 2011 letter from a VA nurse practitioner indicating his breathing test suggested that he has small airway disease.  The Veteran reported in his June 2012 substantive appeal that he has to use an inhaler daily due to his respiratory disorder.  The Board notes that there are no VA or private treatment records relating to the Veteran's respiratory disorder included in the claims file. However, there is indication that the Veteran has outstanding VA treatment.  Furthermore, there is no indication the July 2010 VA examiner considered any diagnosis other than asbestosis.  As such, the Board finds a remand is necessary to obtain the outstanding treatment records and an additional VA opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's respiratory disorder.  All records/responses received should be associated with the claims file.  All efforts to obtain these records should be fully documented, and the facility must provide a negative response if records are not available.  Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.  Also appropriately notify him if unable to obtain identified records.

2.  Upon receipt of all additional records, return the claims file to the July 2010 VA examiner for an addendum opinion.  The claims file should be made available to and reviewed by the examiner in conjunction with the opinion.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE should be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on a comprehensive review of the claims file, the examiner is asked to private an addendum opinion whether any current respiratory disorder, to include small airway disease, is at least as likely as not (50 percent or more probable) a result of service or that service contributed to the disorder, to include assumed asbestos exposure during service.

The examiner should specifically discuss the Veteran's in-service complaints as well as the rationale of any opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




